Title: To Benjamin Franklin from ——— Petry, 15 October 1781
From: Petry, ——
To: Franklin, Benjamin


Monsieur,
Paris ce 15. 8e. 1781.
Je m’empresse de faire hommage a votre Excellence, des nouvelles que vient de m’envoyer un frere que j’ai en Amerique et qui a le bonheur de travailler avec notre Armée au grand ouvrage de la liberté que vous preparés a votre Pays: Je me flatte qu’il se rendra digne des bontés que vous avés eues pour lui a la recommandation de M. l’abbé de Chalut et de Mr. L’Abbé Arnoux, en lui donnant lors de son départ des Lettres pour Philadelphie, Boston &ca. Ses Vœux et ceux de notre armée Seront remplis, Si après avoir chargé Mr Washington des Lauriers que lui même aura ceuillis, elle revient deposer à vos pieds le Mirthe et l’olivier dont votre grand cœur est jaloux.
Les miens Se bornent a vous suplier d’agréer les Sentimens de la profonde Vénération avec laquelle je Serai toute ma vie, Monsieur, De Votre Excellence, Le Tres humble Et très Soumis serviteur
Petry
chez M. de chalut Place VendômeM franklin
 
Notation: Petry 15. Octr. 1781.
